DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-6, 9-16 and 18-20 allowed.

The following is an examiner’s statement of reasons for allowance:  Lee (US 2019/0195168), Magro (US 2016/0312738), Natkin et al (US 2007/0209628) and Ikehara et al (US 2017/0314507) teach a reinforcing member that is casted inside of an engine housing and partially surrounding a shaft.  Maezuru et al (US 2010/0186721) teaches a bracket that fully surrounds three bores, including a bore for a crankshaft.  Johnson (US 2007/0065059) teaches a bearing cap that partially surrounds two balance shafts and partially surrounds a crankshaft.  Utsumi et al (US 2005/0205751) teaches a bracket that fully surrounds a crankshaft and a balance shaft.  The prior art does not teach nor render obvious an engine housing assembly having a reinforcement member cast into an engine housing component and partially defining a first bore for a first shaft and partially defining a second bore for a second shaft, wherein the reinforcement member at least partially surrounds the first and second bores, wherein the engine housing component defines partially a third bore and the reinforcement member partially surrounding the third bore, the third bore configured to receive a third shaft, and the first .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES JAY KIM whose telephone number is (571)270-7610. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JAMES J KIM/Examiner, Art Unit 3747                                                                                                                                                                                                        
/LONG T TRAN/Primary Examiner, Art Unit 3747